The CouRT
refused to suffer the plaintiff’s witness to be asked by the plaintiff’s counsel where the handbill was printed, as being too general. The Court, for the same reason, refused to suffer the witness to be asked who1 printed it. (Thruston, J., absent.) . . ,
After the verdict had been taken for one cent damages, and the jury had been discharged from the cause and retired from the bar, but not out of the passage to the court-house, the foreman came into court, and informed the Court that they had understood that one cent damages would carry the costs; and that they supposed, as the assault was admitted, they were bound by law to give damages enough to carry the costs, but they now understood that one cent would not carry the costs.
The Court
(Thruston, J., absent,)
refused.